WILHOIT, Judge,
concurring in part arid dissenting in part:
I concur with the result reached by the majority except as to its conclusion that this appeal was taken in bad faith and its remand to award fees and costs to the appellees. While I am sympathetic with the appellees because of the costs they might have incurred in this proceeding, it seems to me that the peculiar facts of this case raised a legal question which was not frivolous. If an award of “a paltry $1600.00” should not be appealed, then the people of Kentucky, not this Court, need to amend Section 115 of our Constitution.